UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 21-02652 SB (JDEx) Date: April 30, 2021

 

Title: Linda Nehme v. Garfield Beach CVS LLC et al

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz Not Present
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Not Present Not Present

Proceedings: IN CHAMBERS

The Court strikes the MOTION to Remand Case to Los Angeles Superior
Court filed by Plaintiff Linda Nehme., Dkt. No. 22, without prejudice to refiling in
compliance with the Notice of Deficiencies, see Dkt. No. 22.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
